DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The claims 1-20 are pending.

Examiner’s Notes
	The claims have been analyzed under 35 U.S.C. 101 using the "2019 Revised Patent Subject Matter Eligibility Guidance" and is found to be subject matter eligible under 35 U.S.C. 101.  The claims have been found to be directed to a judicial exceptions but reciting additional elements that integrate the judicial exception into a practical application, thus satisfying the Step 2A Prong Two analysis.  Therefore, the claims qualify as eligible statutory subject matter under 35 U.S.C. 101.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-8, 13-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manuel Costa (US Pub No 2018/0211067).

With respect to claim 1, Costa teaches a method comprising: 
receiving encrypted first data and encrypted second data, each data being received from different client servers (e.g., having multiple enclaves either parallel or serial processing ¶ 0161-0163, distribute data sealing across multiple enclaves and the distributed sealing enclave (DSE) receiving requests to store or unseal data from multiple enclaves ¶ 0166-0167); 
receiving a request to perform an operation with the first data and the second data (e.g., the DSE may perform the operations on the received data ¶ 0167); 
verifying, by a processing device, whether the operation is authorized to be performed with the first data and the second data at an enclave (e.g., to unseal the data, DSE performing an authentication ¶ 0167); 
in response to verifying that the operation is authorized to be performed with the first data and the second data at the enclave, decrypting the encrypted first data and the encrypted second data to obtain the first data and the second data, respectively (e.g., upon verifying the unsealing is permitted according to the sealing policy provided, the DSE may unseal the previously sealed data ¶ 0167 and receiving data from two separate enclaves ¶ 0161-0163); and 
performing, at the enclave, the operation with the first data and the second data (e.g., performing sealing and unsealing at the DSE ¶ 0167).

	With respect to claim 6, Costa further teaches wherein the receiving of the encrypted first data and the encrypted second data comprises :receiving the encrypted first data from a first client server, wherein the first client server has a restricted access to the second data; and receiving the encrypted second data from a second client server, wherein the second client server has a restricted access to the first data (e.g., clients in separate enclaves are restricted from accessing data from one another ¶ 0039).

With respect to claim 8, Costa further teaches wherein the verifying of whether the operation is authorized to be performed with the first data and the second data at the enclave comprises: determining a data policy defining an authorized use of the operation; and determining whether the operation is authorized to be performed with the first data and the second data based on the data policy (e.g., sealing policy ¶ 0125 & 0167-0169).

The limitations of claims 8 and 15 are substantially similar to claim 1 above, and therefore these claims are likewise rejected.

The limitations of claims 13 and 20 are substantially similar to claim 6 above, and therefore these claims are likewise rejected.

The limitations of claims 14 are substantially similar to claim 7 above, and therefore this claim is likewise rejected.

Allowable Subject Matter
Claims 2-5, 9-12, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 2-5, 9-12, and 16-19 define the distinct features, providing attestation data associated with the operation to another enclave; receiving verification data of the attestation data from the another enclave; and determining, based on the verification data, that the operation is authorized to be performed with the first data and the second data at the enclave.  The closest prior art, Costa, discloses the methods of software attestation to provide proof of hardware/software integrity but not in the matter as claimed as a whole, which fails to suggest the claimed limitations as mentioned above in combination with other claimed elements as a whole.  Therefore, the above features in conjunction with all other limitations of the claim and dependent claims are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU LE/Primary Examiner, Art Unit 2493